Citation Nr: 0740811	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-32 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.  

2.  Entitlement to a combined rating in excess of 30 percent 
for a right knee disorder. 

3.  Entitlement to service connection for a left knee 
disorder, including as secondary to service-connected right 
knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1981 to August 1981.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Waco Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  There is a preponderance of evidence against the finding 
that a bilateral foot disorder had its onset in service, or 
is etiologically related to any incident, disease, or 
exposure during his active service.

2.  The veteran's service-connected right knee disability is 
manifested by moderate (but not severe) 
instability/subluxation and by arthritis with painful motion; 
ankylosis, malunion or nonunion of the tibia and fibula, or a 
compensable limitation of flexion or extension are not shown.  
Good cause has not been shown for the veteran's failure to 
report to the scheduled December 2005 VA examination.  


CONCLUSIONS OF LAW

1.  A bilateral foot disorder was not incurred or aggravated 
by military service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303 
(2007).  

2.  The criteria for an evaluation in excess of 30 percent a 
right knee disorder have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.7, 4.14, 4.40, 4.45, 
4.71a, Codes 5003, 5010, 5257, 5260, 5261, 5262 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of Appeals 
for Veterans Claims has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC). Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in July 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
any evidence in his possession that pertained to the claim.

The Board notes that the RO sent the veteran a letter in May 
2006 informing him of how disability ratings and effective 
dates are assigned, as required by the Dingess decision, 
supra.  Despite the error in timeliness as to this notice, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision. See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the claims must be denied, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and VA treatment records.  
He has not identified any other pertinent medical records.  
He was provided an examination for his right knee disorder in 
September 2004.  A more recent examination was scheduled in 
December 2005; however the veteran failed to report and has 
not offered any explanation for his failure to appear or 
requested to reschedule the examination.  

The Board has considered whether a VA examination was 
required in regards to the claim seeking service connection 
for a bilateral foot problem under the duty to assist 
provisions codified at 38 U.S.C.A. § 5103A(d) and by 
regulation found at 38 C.F.R. § 3.159(c)(4).  See McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).  Factors to consider 
in determining whether an examination is necessary include 
whether there is evidence of a current disability, and 
whether there is evidence that the disability may be 
associated with the veteran's military service but there is 
not sufficient medical evidence to make a decision on the 
claim. Id.

The evidence of record regarding the service connection claim 
for a bilateral foot disorder is such that the duty to obtain 
a medical examination is not triggered for this claim.  Here, 
the competent evidence of record does not suggest either that 
the veteran had a bilateral foot problem during service or 
that his current bilateral foot disorder might be associated 
with service.  Although the veteran may sincerely believe 
that he had a bilateral foot disorder in service, his lay 
testimony cannot constitute competent evidence as to the 
issue of whether or not he had a bilateral foot problem in 
service.  As will be discussed in detail below, his service 
medical records not reveal any complaints, treatment, or 
diagnoses of a bilateral foot disorder.  See McLendon, 20 
Vet. App. at 85-86; see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (a veteran is required to show some causal 
connection between his disability and his military service).  
Thus, there is no requirement to obtain a VA medical 
examination in this case. Consequently, the Board finds VA's 
duty to assist is also met.  Accordingly, the Board will 
address the merits of the claims. 

II.  Factual Background

Service medical records, including a June 1981 Medical Board 
examination, are negative for any complaints, treatment, or 
findings related to a bilateral foot disorder.  

July 2001 to June 2004 medical records showed continuous 
complaints of foot pain and treatment for a right knee 
disorder.  A July 2001 record noted that the veteran had 
surgery in May 2001 for spurs and that he wore special shoes.  
An October 2002 record included a physical examination that 
showed right knee mild effusion, positive crepitus with range 
of motion, patella grind, and the patella was stable with 
some lateral tracking.  McMurray's and Lachman's testing were 
negative.  An x-ray revealed mild degenerative joint changes 
in the right knee.  The assessment was patellofemoral 
syndrome of the right knee, stable with non-steroidal anti-
inflammatory drug (NSAID) and analgesics.  He was provided 
with a patella stabilizing brace.  A January 2003 record 
showed that the veteran was continuing with strengthening and 
stabilization exercise for his knee and pain was very 
tolerable (2/10).  February 2003 records noted that two years 
ago, he underwent surgery in which an exostosis was shaved 
off at the 5th metatarsal base.  He now had subsequent sural 
neuritis pain which inhibited ambulation.  June 2004 records 
noted a history of complaints of pain in the knees, feet, and 
legs for the last two years and showed multiple keratoses in 
the lateral and plantar aspect of both feet.  Sensation was 
intact and there was no deformity.  The veteran reported a 
history of pain in both feet for the last 20 years.  He 
underwent surgery in which his bone was shaved off at the 5th 
metatarsal bone.  This area thickened every few months and 
had to be cut off or rubbed down.  He underwent debridement 
of his corns and calluses by a Podiatrist.  Approximately 
one-year ago he was issued shoes and orthotics.  He indicated 
that he was issued the wrong size boot in the military and 
had to wear them for several weeks until new boots arrived.  
He reported chronic pain in both knees for the past 20 years.  
He had pain with walking and had not worked in the last three 
years due to pain.  He was a forklift operator by occupation.  

During the September 2004 VA examination, the veteran 
reported a history of having 10/10 pain.  It swelled and gave 
away on him two times a day.  He used a cane for the last two 
years.  He was employed as a forklift operator, but indicated 
that he was dismissed from this job three years ago due to 
his knee.  He smoked a pack of cigarettes a day and drank 
brandy in moderation.  Physical examination revealed that 
range of motion in the right knee was from 0 to 125.  There 
was no fluid.  There was severe tenderness around the medial 
aspect of the right knee and irregularity of the margins of 
the medial aspect of the right knee.  There was moderate 
crepitus with flexion and no laxity.  The impression was 
degenerative joint disease of the right knee with status 
postoperative procedure (times 2) with medial meniscus 
resection and associated chondromalacia, severe disability 
with progression.  A recent x-ray of his right knee showed 
advanced degenerative changes.  The examiner noted that the 
knee condition made the veteran lose his job three years ago.  
The joint was painful on motion.  There was no additional 
limitation with repetitive use and no additional limitation 
with flare-up.  There was no instability of the knee.  The 
affects on daily activities were that he could only walk 
about a half a block at a time.  He had trouble getting up 
and down and out of the chair.  He had trouble with bathing, 
grooming, and using the bathroom.  He could drive a car only 
for short-distances.  

March 2005 to April 2005 treatment records from VA Central 
Texas Health Care System showed that the veteran was admitted 
for alcohol intoxication.  He was a chronic alcoholic who was 
recently released from jail.  He indicated that he was 
homeless, no longer lived in Grand Prairie, and that he and 
his wife were separated.  He reported that he had been 
working as a forklift operator, but was unemployed since 
losing his job in 2001 because of chronic foot pain and 
surgery.  The longest he held a job was for six years.  He 
stated that he suffered an injury to his feet from wearing 
boots in the Army.  

A VA examination was scheduled in December 2005 to evaluate, 
among other things, the severity of the veteran's right knee 
disorder.  The veteran failed to report and good cause was 
not provided.  

III.  Criteria and Analysis

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. See Hickson v. West, 12 
Vet. App. 247 (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury shall [also] be service 
connected. 38 C.F.R. § 3.310(a).  Where a service-connected 
disability aggravates a nonservice- connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation. Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

Service medical records are completely negative for any 
complaints, treatment, or diagnoses related to a bilateral 
foot problem.  While postservice medical records contain 
diagnoses of spurs, multiple keratoses, status post exostosis 
removal at the 5th metatarsal base, and sural neuritis, the 
first evidence of treatment or diagnosis of foot disorder was 
in 2001.  Consequently, service connection for a bilateral 
foot disorder on the basis that it became manifest during 
qualifying service is not warranted.

The veteran may still establish service connection for his 
bilateral foot disorder by competent evidence that relates 
the disorder to qualifying service or to a service connected 
disability.  In that regard, it is noteworthy initially that 
there was a lengthy time period between service and the 
earliest medical documentation of complaints or findings; 
this, of itself, is a factor against a determination that a 
disability might be service related.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999).  Furthermore, there is also no 
competent (medical) evidence that links any foot disorder to 
the veteran's service or his service-connected disabilities.  
Although treatment records reported a history provided by the 
veteran of having foot problems in service due to being 
issued the wrong boot, these accounts do not gain in 
probative value by virtue of being repeated by a physician 
who otherwise has no knowledge of the history in the matter.  
LeShore v. Brown, 8 Vet. App. 405 (1995).

Because he is a layperson untrained in determining medical 
etiology, the veteran's own belief that he has a bilateral 
foot disorder related to service is not competent evidence. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
There is a preponderance of the evidence against this claim; 
accordingly; accordingly, it must be denied

Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned. 38 C.F.R. § 4.7.

Staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, No. 05-2424 
(U.S. Vet. App. Nov. 19, 2007).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 38 C.F.R. § 4.45 provides that 
consideration be given to weakened movement, excess 
fatigability and incoordination.

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

The words "slight," moderate," and "severe" are not defined 
in the Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6.  Use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in an original 
compensation claim, the claim shall be decided based on the 
evidence of record. 38 C.F.R. § 3.655.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Since the veteran failed to report for the VA examination 
scheduled for December 2005 and did not request to 
reschedule, the claim must be decided on the evidence of 
record. See 38 C.F.R. § 3.655. 

It is noteworthy at the outset that the veteran's right knee 
disorder encompasses degenerative joint disease status post 
operative procedure times two with medial meniscus resection 
and associated chondromalacia, severe progression.  

The veteran's right knee disorder was originally rated under 
Code 5257 (for recurrent subluxation or lateral instability).  
In September 2002, the RO assigned 20 percent rating under 
Code 5262 (for malunion of tibia and fibula with marked knee 
disability) and a separate 10 percent rating under Code 5003 
for degenerative joint disease.  In October 2004 and June 
2005 rating decisions, the RO combined the separate ratings 
in an effort to present a better picture of the veteran's 
disability and assigned a 30 percent under Code 5262.  Under 
Code 5262, a 30 percent rating is warranted for malunion of 
the tibia and fibula with marked knee or ankle disability and 
a 40 percent rating is warranted for nonunion of tibia and 
fibula with loose motion requiring a brace.  38 C.F.R. 
§ 4.71a, Code 5262.  While the veteran has worn a brace in 
the past, apparently for instability, and uses a cane, the 
basis for rating under this Code is unclear, as neither 
malunion nor nonunion of the tibia or fibula is shown.  
Clearly, the higher (40 percent) rating under this Code is 
not warranted.

The Board must therefore consider whether the veteran's 
disability warrants a higher rating (including combined) 
under other codes governing knee disability ratings.  
Notably, separate evaluations are permitted for limitation of 
extension, limitation of flexion, and instability.  See 
VAOPGCPREC 9-98, VAOPGCPREC 23-97, and VAOPGCPREC 9-2004.

Under Code 5257 (for recurrent subluxation or lateral 
instability) a 10 percent rating is warranted when such 
disability is slight, a 20 percent rating when moderate, and 
a 30 percent rating when severe. 38 C.F.R. § 4.71a.  Here, VA 
treatment records showed that veteran used a patellar 
stability brace in the past, and underwent physical therapy 
and continued strengthening and stability exercises.  
September 2004 VA examination, reported a history of his knee 
giving away two times a day and that he used a cane to walk.  
Physical examination revealed severe tenderness around the 
medial aspect of the right knee, irregularity of the margins 
of the medial aspect of the right knee, and moderate crepitus 
with flexion.  However, neither subluxation nor instability 
were found.  Therefore, the objective record showed that 
instability/subluxation has not been more than moderate in 
degree.  Consequently, a rating in excess of 20 percent under 
Code 5257 is not warranted.

On the September 2004 VA examination, the veteran's right 
knee range of motion was from 0 to 125 degrees on flexion.  
The examiner noted that the joint was painful on motion, but 
did not indicate that the pain caused any additional 
limitation of motion.  There was no additional limitation 
with repetitive use and no additional limitation with flare-
up.  The record contained no evidence that flexion was 
limited to 45 degrees so as to warrant a 10 percent rating 
for limitation of flexion and no evidence that extension was 
limited to 10 degrees so as to warrant a 10 percent rating 
for limitation of extension.  However, if limitation of 
motion was otherwise noncompensable, a 10 percent rating is 
to be assigned if there are X-ray findings of arthritis and 
satisfactory evidence of painful motion.  As there is X-ray 
documentation of right knee arthritis and of painful motion 
on flexion (125 degrees), a separate 10 percent rating for 
the arthritis would be warranted.  See VAOPGCPREC 23-97, 
VAOPGCPREC 9-98.  

Combining these separate ratings for limitation of motion and 
instability results in a combined rating of 30 percent. See 
38 C.F.R. § 4.25.  Hence, a 30 percent rating, but no higher, 
is the appropriate rating for the veteran's right knee 
disorder.  As the September 2004 examination did not indicate 
any further limitation due to pain, fatigue, weakness, lack 
of endurance, or on use, there is no basis for increasing the 
rating based on DeLuca factors.  As there is no evidence of 
ankylosis in the record, there is no reason to consider 
rating the veteran's disability under Code 5270. See 
38 C.F.R. § 4.71a.

Based on the objective findings show, there is a 
preponderance of evidence against the veteran's claim for a 
rating in excess of 30 percent for his right knee disorder at 
any point throughout the appeal period.  Here, the factual 
findings did not show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart, supra.  Accordingly, 
the claim must be denied.

With respect to the question of an extraschedular rating, the 
Board notes that there is no evidence of an unusual clinical 
picture, symptoms which are out of the ordinary, or any other 
factor which could be characterized as exceptional or unusual 
regarding the veteran's right knee disorder to warrant 
referral for consideration of an extraschedular rating under 
38 C.F.R. § 3.321.  No examiner has indicated that the 
veteran's right knee disorder disability is in any way out of 
the ordinary clinically, and there is no indication that the 
veteran has been hospitalized for his service-connected right 
knee disorder at any time.  Any loss of ability to work is 
contemplated in the veteran's current 30 percent disability 
rating.   Loss of industrial capacity is the principal factor 
in assigning schedular disability ratings. See 38 C.F.R. 
§§ 3.321(a), 4.1.  Accordingly, a referral for extraschedular 
evaluation is not warranted in this case.



ORDER

Service connection for bilateral feet disorder is denied. 

A rating in excess of 30 percent for right knee disorder is 
denied.


REMAND

March 2005 treatment records specifically noted that the 
veteran was homeless and that he was no longer living in 
Grand Prairie, Texas.  In such cases where the veteran has 
been homeless, VA has heightened responsibilities.  Although 
April 2005 correspondence from the RO, among other things, 
advised the veteran of the evidence necessary to substantiate 
his claim seeking service connection for a left knee disorder 
on a secondary basis, the record is not clear as to whether 
or not the veteran received such notice.  As prior notice was 
not adequate, the RO/AMC should resend proper notice to the 
veteran's current address.  

It appears that pertinent medical records remain outstanding.  
A July 1991 record from Shreveport VAMC showed that the left 
knee had multiple scars from two arthroscopies and that the 
veteran walked with a limp on his left leg, however, prior 
treatment records relating to any left knee disorder were not 
associated with the claims file.  As such records may have 
some bearing on the veteran's claim; they should be obtained 
if available.  Also, treatment records from April 2005 should 
be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must ensure that all VCAA 
notice and "duty to assist requirements 
mandated by 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107; implementing 
regulations; and all applicable legal 
precedent, are satisfied.  The veteran and 
his representative should be afforded the 
opportunity to respond.  The veteran 
should also be advised that failure to 
report for a scheduled examination would 
result in adjudication of his claim based 
on the evidence of record (which does not 
provide a nexus between his current left 
knee disorder and his service-connected 
right knee). 38 C.F.R. § 3.655.

2.  The veteran should be asked to 
identify all sources of treatment or 
evaluation he received for his left knee 
disorder.  The RO/AMC should obtain copies 
of all treatment or evaluation records 
(those not yet secured) from the 
identified sources specifically including, 
but not limited to, any records relating 
to his left knee arthroscopies prior to 
1991, and any treatment records after 
2005.

3.  The RO/AMC should arrange for the 
veteran to be afforded a VA orthopedic 
examination to determine whether the 
veteran's right knee disorder caused or 
aggravated his left knee disorder.  His 
claims file must be reviewed by the 
examiner in conjunction with the 
examination and it must so be noted.  
Based on the claims file review and the 
examination results, the examiner should 
indicate whether it is at least as likely 
as not that the veteran's left knee 
disorder has been caused or aggravated by 
his service-connected right knee disorder, 
and, if there is aggravation, the 
approximate degree of hypertension that is 
due to such aggravation.  The examiner 
should explain the rationale for any 
opinion given.  

4.  The RO/AMC should then review the 
claim.  If the claim remains denied, the 
RO/AMC should provide the veteran and his 
representative an appropriate SSOC and 
give them the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


